department of the treasury employer_identification_number person to contact uil internal_revenue_service appeals_office san jose appeals ms-7100 s market st suite san jose ca date date number release date certified mail dear this is a final adverse determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in sec_501 of the code we have hereby revoked the favorable determination_letter to you dated july 20xx and you are no longer exempt under sec_501 of the code effective january xx we made the adverse determination for the following reason s you are not operated exclusively for charitable or other exempt purposes as required by sec_501 of the code your primary activity was operating community in former locations and located providing food and drink to members of the general_public absent a showing of need is not a charitable purpose under sec_501 in addition commercial business hours and accepting retail cost or greater in payments from individuals receiving the food items indicates a substantial non-exempt commercial purpose also this and through the activity was _ rather than operation of through donations or other support indicating community oversight from the general_public further showing that the operations of the rather than public purposes similar in appearance and operation to the were for substantial non-exempt private open to the general_public during contributions to your organization are not deductible under sec_170 of the code you're required to file federal_income_tax returns on forms u s_corporation income_tax return mail your form to the appropriate internal_revenue_service center per the form’s instructions you can get forms and instructions by visiting our website at www irs gov forms-pubs or by calling 800-tax-form we'll make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you in a separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in either e e e united_states tax_court the united_states court of federal claims the united_states district_court for the district of columbia you must file a petition or complaint in one of these three courts within days from the date we mailed this determination_letter to you contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment you can write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc note we will not delay processing income_tax returns and assessing any taxes due even if you file petition for declaratory_judgment under sec_7428 of the code please refer to the enclosed publication how to appeals an irs determination on tax -exempt status for more information about the appeals process you also have the right to contact the taxpayer_advocate_service tas tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you if you qualify for tas assistance which is always free tax will do everything possible to help you visit www taxpayeradvocate irs gov or call tas assistance is not a substitute for established irs procedures such as the formal appeals process tas cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court if you have any questions contact the person at the top of this letter sincerely appeals team manager enclosure publication ce co department of the treasury in tax exempt and government entities irs exempt_organizations examinations revenue service ternal reve ervi suite ne independence ave lee’s summit mo date date ve tt taxpayer_identification_number form tax_year s ended person to contact d number employee id contact numbers telephone fax manager's name id number employee id manager’s contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren’t an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation letter rev catalog number 34809f if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely maria hooke director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f form 886-a name of taxpayer explanation of items schedule or exhibit no year ended december 20xx issues whether because of the existence of a substantial nonexempt activity c tax-exempt status should be revoked facts operations exemption under sec_501 of the internal_revenue_code from january 20xx the date that they incorporation with the state of hereafter referred to as the foundation was granted initially the foundation activities consisted of organizing and implementing campaigns for contributions and soliciting requests for donations the contributions were then directed toward providing assistance to organizations and programs that missions fell within the following categories health and welfare education culture and arts civic and community during tax_year 20xx the foundation’s activities consisted of the following e to provide contributions to exempt_organizations throughout the united_states for the following activities health and welfare education cultural and arts and civic and community to assists in procuring food and feeding america through a network of food banks torun traditional make a suggested donation in return for the food and drinks received to provide a job training program at the between the ages of foundation which operate similar to a customers are encouraged to take what they need and that are referred by local non-profit organizations to the a program that consists of for high-risk_individuals and __ contributions assist in procuring food and feeding america during tax_year 20xx the foundation made grants and other assistance of dollar_figure charitable organizations to other - operations of facilities is a program that consists of which operate similar to traditional the are located in areas that are not economically depressed and were compete with other eating facilities that are located in the areas the located in week the menus at the foundation’s a traditional the include all of the please refer to exhibit i and were open seven days a of the request suggested donations for the food and drinks that are provided and will accept whatever the customer wants to pay the customers are not required to make any payments in return for the food and drinks provided the suggested donations are listed on the percent of the customers pay more than the value of menu board approximately page form 886-a name of taxpayer explanation of items schedule or exhibit no year ended december 20xx -_ percent of the customers pay the value of the meal and _ percent of the the meal customers pay less than the value of the meal customers that pay more than the suggested menu price are not advised of the amount that should be treated as a contribution when the people each were initially opened it was estimated that they served over week during the 20xx tax_year the foundation received dollar_figure food and drinks items provided at the in receipts for the sale of job training program during the tax_year ending dec 20xx graduate from their job training program - graduates and - - during the years had individuals graduates and the job training program has had _ high-risk_individuals graduate the program provides training for youth so they can get jobs in the food service industry employees the foundation had and the foundation paid total compensation of dollar_figure year workers that were compensated for for the workers during tax related_services foundation controlled by related for-profit the foundation is controlled by the members of a related for for-profit organization all of the officers and directors of the foundation are employees of the worker’s compensation were paid_by foundation for the compensation that was paid the foundation does have some volunteers the volunteers are not permitted to handle food or collection monies the volunteers are restricted to cleaning tables windows and floors was reimbursed by the and then during tax_year ending december 20xx the foundation had the following revenues dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure - - - - donated of - cash and property and equipment - receipts for food and drinks items from the general_public - vendor support contributions - donation boxes at for-profit facilities the majority of the foundation’s support is from the related for-profit organization the activities are operated at a loss even though they receive donations of and property and equipment from it was stated that the activity was started because the foundation intended to make a profit from the receipts obtained from the food and drinks that were provided at the law page form 886-a name of taxpayer explanation of items schedule or exhibit no year ended december 20xx sec_501 organizations organized and operated exclusively for charitable purposes the code provides for of the exemption from federal_income_tax of sec_1_501_c_3_-1 of the income_tax regulations provides that the term ‘charitable’ is its generally accepted legal sense and includes the used in sec_501 of the code in lessening of the burdens of government an organization described in sec_501 of the code must among other requirements be organized and operated exclusively for certain purposes sec_1_501_c_3_-1 of the income_tax regulations states in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations states an organization will be regarded as ‘operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations state that an organization is not organized and operated exclusively for one or more of the purposes specified unless it serves a public rather than a private interest thus to meet the requirements it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations states an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 in determining the existence or nonexistence of such primary purpose all the circumstances must be considered including the size and extent of the trade_or_business and the size and extent of the activities which are in furtherance of one or more exempt purposes sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in sec_170 of the code provides for allowance of deductions for charitable_contributions subject_to certain requirements and limitations to the extent here relevant a charitable_contribution is defined by that section as a contribution or gift to or for_the_use_of certain specified types of organizations to be deductible as a charitable_contribution for federal_income_tax purposes under sec_170 of the code a payment to or for_the_use_of a qualified charitable_organization must be a gift to be a gift_for such purposes in the present context page form 886-a name of taxpayer explanation of items schedule or exhibit no year ended december 20xx there must be among other requirements a payment of money or transfer of property without adequate_consideration sec_512 defines unrelated_business_taxable_income as the gross_income from any unrelated_trade_or_business regularly carried on by the organization as computed in the manner provided in sec_512 the term unrelated_trade_or_business is defined in sec_513 of the code as any trade or aside from the need of such business the conduct of which is organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt functions not substantially related sec_513 of the code provides that the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_513 of the code provides that for the purposes of this section the term trade_or_business includes any activity that is carried on for the production_of_income from the sale_of_goods or the performance of services taxpayer's position the foundation believes that since the drinks that the are charitable in nature only request donations in return for the food and government's position the foundation primary activity is to operate and drinks to the general_public and at times to persons in need the primarily for the purpose of providing food and drinks to individuals in need the are substantial the foundation had during tax_year 20xx the job training activities are insubstantial in nature since there were very few participants workers that were employed to operate the were not operated activities during tax_year 20xx and in affluent areas the provided food year period overa the foundation has posted suggested menu prices in the the customers are requested to pay suggested menu prices for the food and drink items but the foundation does not require the customers to pay anything for the food and drinks the foundation did not provide any specific documentation to show when the customers paid more than the suggested meal price therefore there was not anything documentation provided to show how much of the food and drinks revenues should be considered a contribution the foundation was also set-up for the purpose of accepting donated items from for-profit organization and cash it was determined that most of the support during the tax_year was from donations a property and equipment donated of page form 886-a name of taxpayer explanation of items schedule or exhibit no year ended december 20xx made by directors of the foundation are employees of the employees of control the foundation the officers and revrul_67_246 clarifies sec_170 of the code that provides for allowance of deductions for charitable_contributions subject_to certain requirements and limitations to be deductible as a charitable_contribution for federal_income_tax purposes under sec_170 of the code a payment to or for_the_use_of a qualified charitable_organization must be a gift to be gift_for such purposes in the present context there must be among other requirements a a payment of money or transfer of property without adequate_consideration the enters organization into agreements with in revrul_72_369 an organization was formed to provide managerial and consulting services for sec_501 organizations to improve the administration of their charitable programs c organizations to furnish managerial and consulting services on a cost_basis this revenue_ruling stated that an organization is not exempt merely because its operations are not conducted for the purpose of producing a profit to satisfy the ‘operational test ’ the organization's resources must be devoted to purposes that qualify as exclusively charitable within the meaning of sec_501 of the code and the applicable regulations providing managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the fact that the services in this case are provided at cost and solely for exempt_organizations is not sufficient to characterize this activity as charitable within the meaning of sec_501 of the code furnishing the services at cost lacks the donative_intent element necessary to establish this activity as charitable unrelated section in 70_tc_352 the tax_court held that an organization did not qualify for exemption under sec_501 of the code because it was primarily engaged in an activity that was characteristic of a trade_or_business and ordinarily carried on by for-profit commercial businesses the tax_court stated we must agree with the commissioner that petitioner's activity constitutes the conduct of a consulting business of the sort which is ordinarily carried on by commercial ventures organized for profit in 283_fsupp2d_58 d d c the district_court found that that the organization was formed principally to organize host conduct and sponsor educational and other charitable functions on its facilities the organization's patrons were not limited to tax-exempt entities but included patrons of a private and corporate nature the organization paid significant advertising and promotional expenses and derived substantial income from weddings and special events held at its conference center the court determined that as noncommercial entities which strongly evidenced a commercial nature and purpose the court concluded that although the organization carried out a number of charitable and educational activities these were incidental to its primary activity of operating a for-profit conference center the court stated while plaintiffs organizational purpose is exempt and the foundation operates in important respects in an exempt fashion there is a distinctive ‘commercial hue’ to the way airlie carries out its business a number of commercial activities competed with organization's well the as in 302_f2d_934 ct_cl the court considered the status of an organization that provided analyses of securities and page form 886-a explanation of items name of taxpayer year ended schedule or exhibit no december 20xx industries and of the economic climate in general it sold subscriptions to various periodicals and services providing advice for purchases of individual securities the court noted that education is a broad concept and assumed for the sake of argument that the organization had an educational purpose the court concluded however that the totality of the organization's activities which included the sale of many publications as well as the sale of advice for a fee to individuals was more indicative of a business than that of an educational_organization the court held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and that the organization was not entitled to be regarded as exempt in 106_sct_2426 the supreme court held that an c organization’s insurance program constituted both the sale_of_goods and performance of services and therefore constituted a trade_or_business for purposes of the computation of tax on unrelated_business_income the court determined that the manner in which the american bar endowment conducted the activity was like that of a for-profit insurance broker the foundation is providing dining services that are similar to those provided by commercial businesses the claims_court in easter house v united_states cl_ct held that an organization that provided health services to unmarried mothers and their children as a part of its adoption service did not operate exclusively for an exempt_purpose since the health services were provided only as a part of the adoption services that were similar to those provided by commercial businesses the foundation is involved in some other charitable activities besides the are the foundation’s primary activity the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test 326_us_279 sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the providing of restaurant facilities to the general_public is not a charitable activity and not within the meaning of internal_revenue_code c but the the foundation has a substantial non-exempt activity and does not qualify under sec_501 of the internal_revenue_code providing food and drinks primarily to a non-charitable class for a fee is not within the meaning of sec_501 of the internal_revenue_code in fact the foundation is conducting a commercial unrelated business that is substantial in nature therefore since the foundation primary activity is to operate that serves the general_public the foundation is involved in a substantial nonexempt activity and the foundation’ sec_501 tax-exempt status should be revoked as of january 20xx conclusion page form 886-a explanation of items name of taxpayer schedule or exhibit no year ended december 20xx the foundation is not operated exclusively for one or more exempt purposes specified in sec_501 accordingly the foundation’s tax-exempt status is revoked effective january 20xx page
